Citation Nr: 0432464	
Decision Date: 12/08/04    Archive Date: 12/15/04

DOCKET NO.  03-14 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased disability rating for bilateral 
pes planus, currently evaluated as 30 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had military service from March 1972 to February 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The veteran testified before the 
undersigned at a hearing held at the RO in September 2004.

The veteran was formerly represented by AMVETS.  In June 
2004, that organization withdrew its representation of the 
veteran.  The veteran has not appointed another 
representative in connection with the instant appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that the evaluation currently assigned 
his service-connected bilateral pes planus does not 
accurately reflect the severity of that disability.

Following the last supplemental statement of the case issued 
in March 2004 with respect to the matter on appeal, and prior 
to certification of the case to the Board, the veteran 
submitted several documents, including a June 2004 statement 
by Dr. C. Yarnevich, and June 2004 statements by his spouse 
and child.  The above documents addressed the severity of the 
veteran's pes planus disability, and in the Board's opinion 
are pertinent to the claim on appeal.  The veteran 
consequently was entitled to the issuance of a supplemental 
statement of the case (SSOC) addressing the referenced 
additional evidence, and there is no indication that he has 
waived his right to an SSOC.  See 38 C.F.R. § 19.31 (2003).  
Remand of the case is therefore required.

In addition, given that the veteran was last afforded a VA 
examination of his pes planus in January 2002, and that he 
apparently has received continued treatment for his 
complaints since that time, the Board is of the opinion that 
another VA examination of his pes planus would be helpful in 
the adjudication of the instant claim.

The Board lastly notes that the veteran is apparently 
receiving treatment from private physicians for his pes 
planus, including from Drs. C. Yarnevich and J. Pinghero.  
There is no indication that the RO has sought to obtain 
records from the referenced physicians.  In addition, at his 
September 2004 hearing, the veteran testified that he was 
still receiving treatment by VA; the most recent VA treatment 
records on file are dated February 2002.  On remand, the RO 
should attempt to obtain the private and VA medical records 
referenced above.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA or private, to 
specifically include Drs. C. 
Yarnevich and J. Pinghero, who may 
possess additional records pertinent 
to the instant claim.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
file any medical records identified 
by the veteran, to include from Drs. 
C. Yarnevich and J. Pinghero, which 
have not been secured previously.

2.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran of this and ask 
him to provide a copy of the 
outstanding medical records.

3.  Then, the RO should arrange for 
a VA orthopedic examination of the 
veteran by a physician with 
appropriate expertise to determine 
the extent of impairment from the 
veteran's service-connected 
bilateral pes planus.  All indicated 
studies should be performed and the 
examiner is to set forth all 
findings in detail.  The examiner is 
requested to characterize the 
severity of the pes planus, and 
should, at a minimum, make specific 
findings as to the existence, nature 
and extent of the factors 
contemplated in VA's Schedule for 
Rating Disabilities, 38 C.F.R. 
§ 4.71a, Diagnostic Code 5276.  The 
examiner should also provide an 
opinion concerning the impact of the 
service-connected bilateral pes 
planus disability on the veteran's 
ability to work.

The rationale for all opinions 
expressed should be provided.  The 
claims folder, including a copy of 
this remand, must be made available 
to and reviewed by the examiner.  
The report is to reflect that a 
review of the claims file was made.  

4.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and the 
implementing regulations.  Then the 
RO should re-adjudicate the issue on 
appeal.  The RO should also consider 
whether the case should be forwarded 
to the Director of the VA 
Compensation and Pension Service for 
extra-schedular consideration. 

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case which includes consideration of the 
evidence added to the record since March 2004, and provide 
the veteran with an appropriate opportunity to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

